PER CURIAM:
In this judicial disciplinary matter, respondent and Disciplinary Counsel have entered into an agreement under Rule 21, RJDE, Rule 502, SCACR. In the agreement, respondent admits misconduct and consents to a public reprimand. We accept the agreement.
Respondent is a former Spartanburg County Magistrate. On or about October 10, 1997, respondent pled guilty to one count of misconduct in office pursuant to S.C.Code Ann. § 8-1-80 (Supp.1997). This is a serious crime as defined in Rule 2(z), RJDE. By his conduct, respondent has also violated Rules 7(a)(1) (violation of the Code of Judicial Conduct) and 7(a)(3) (conviction of a serious crime), RJDE, as well as the following provisions of the Code of Judicial Conduct, Rule 501, SCACR: Section 1A (failure to maintain and observe high standards of conduct to preserve the independence and integ*402rity of the judiciary); Section 2(A) (failure to respect and comply with the law, and failure to conduct himself in a manner that promotes public confidence in the integrity of the judiciary); and Section 3(B)(2) (failure to be faithful to the law and maintain professional competence in it).
Because respondent is no longer a magistrate and because he has agreed to not hereafter seek nor accept any judicial position within the State of South Carolina, we have decided to accept the agreement for a public reprimand. Accordingly, respondent is hereby publicly reprimanded for his conduct.
PUBLIC REPRIMAND.
BURNETT, J., not participating.